Citation Nr: 0113867	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-10 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative disc disease of the 
lumbosacral spine, currently rated as 40 percent disabling.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for bilateral hip 
replacements secondary to service-connected degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran retired in December 1977, after twenty years of 
active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1998 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  A notice of disagreement was received 
in February 1999, a statement of the case was issued in March 
2000, and a substantive appeal was received in April 2000.  
The veteran testified at a Board hearing conducted at the RO 
in February 2001.  


REMAND

With regard to the increased rating for degenerative disc 
disease issue, the Board is unable to find that any of the 
three VA medical examinations are adequate for rating 
purposes.  The examiner who conducted the October 1997 and 
January 1998 examinations did not clearly set forth 
neurological findings.  In fact, the examiner suggested that 
a neurological examination be scheduled, thus suggesting that 
he was under the impression that his examination was not to 
involve neurological testing.  The examiner who conducted the 
more recent February 2000 examination did refer to some 
neurological findings such as sensory findings, but did not 
indicate whether the examination showed muscle spasm, absent 
ankle jerk, or other neurological findings attributable to 
the site of a diseased disc.  

In regard to the issue of entitlement to service connection 
for bilateral hip replacements, claimed as secondary to the 
service-connected degenerative disc disease of the 
lumbosacral spine, the Board is of the opinion that further 
action is also necessary.  Although a VA examiner offered an 
opinion in connection with a January 1998 examination that 
there was no aggravation of the bilateral hips due to the 
service-connected low back disability, no opinion was offered 
on the question of whether the bilateral hip disorder was 
proximately due to or the result of the service-connected low 
back disability.  See 38 C.F.R. § 3.310 (2000).  

Finally, while several medical records refer to diagnoses of 
bilateral carpal tunnel syndrome, no clear opinion as to 
etiology is of record.  At the Board hearing, the veteran's 
representative emphasized that one VA clinical examiner, 
identified as J.P.J, P.A., did indicate in a July 17, 1998, 
clinical record that the veteran worked as a dental 
technician which involved a lot of intricate work.  The 
examiner briefly indicated that this was "the probable cause 
of [carpal tunnel syndrome], was while in military."  This 
clinical record does on its face suggest a relationship to 
service.  However, the examiner did not set forth any basis 
for such opinion, such as a review of the veteran's medical 
history.  The Board notes that the veteran was discharged 
from service in 1977 and apparently continued to work as a 
dental technician after service.  At any rate, the Board 
believes that the record as it stands calls for a VA etiology 
opinion regarding the possible link of the carpal tunnel 
syndrome to service.   

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
to ascertain the severity of his service-
connected degenerative disc disease.  If 
possible, the veteran should be examined 
by physicians who have not previously 
examined the veteran for this disability.  
The claims folder must be made available 
to and reviewed by the examiner(s) in 
connection with the examinations.  All 
medically indicated special tests and/or 
studies should be performed and all 
findings must be reported in detail.  The 
examiners are requested to identify all 
subjective and objective manifestations 
of the veteran's degenerative disc 
disease of the lumbar spine.  The 
examiners are requested to express an 
opinion as to which of the following 
criteria best describes the veteran's 
service-connected degenerative joint and 
disc disease of the lumbar spine:

(a) severe intervertebral disc syndrome 
with recurring attacks and 
intermittent relief; or

(b) pronounced intervertebral disc 
syndrome with persistent symptoms 
compatible with sciatic neuropathy 
with characteristic pain and 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc with little 
intermittent relief.

If positive symptoms from more than one 
of the above categories are identified, 
the examiners are requested to identify 
those which are most predominate based on 
consideration of the entire record and to 
provide an opinion as to the level which 
most closely reflects the veteran's 
overall symptomatology and level of 
disability due to his service-connected 
degenerative joint and disc disease of 
the lumbar spine.

The orthopedic examiner is also requested 
to specifically comment upon the extent, 
if any, to which pain, supported by 
adequate pathology and evidenced by 
visible behavior of the veteran results 
in functional loss.  The examiner should 
carefully elicit the veteran's subjective 
complaints concerning his back and offer 
an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints, including but not limited to, 
weakness, pain, and loss of sensation.  

Finally, the orthopedic examiner should 
comment on whether the veteran's service-
connected degenerative joint and disc 
disease of the lumbar spine causes 
weakened movement, excess fatigability, 
and incoordination.  The examiner should 
comment on the severity of these 
manifestations and their effect on the 
veteran's daily life.  

3.  The veteran should be afforded VA 
orthopedic and neurological examinations 
of his bilateral carpal tunnel syndrome 
and bilateral hip disability to determine 
their etiology.  The claims folder must 
be made available to and reviewed by the 
examiner(s) in connection with the 
examinations.  All medically indicated 
special tests or studies should be 
performed and all findings must be 
reported in detail.  The examiners are 
requested to render opinions as to:  a) 
whether it is at least as likely as not 
that the veteran's bilaterally hip 
disability was proximately due to or the 
result of his service-connected 
degenerative disc disease, and; b) 
whether it is at least as likely as not 
that the veteran's bilateral carpal 
tunnel syndrome is related to his period 
of military service which ended in 1977 
including his duties as a dental 
technician during such service.  A 
complete rationale for all opinions 
expressed would be helpful and is hereby 
requested. 
 
4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be provided with a 
supplemental statement of the case.  After 
they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The Board notes that the purpose of this remand is to assist 
the veteran and address matters of medical complexity.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).







 



